                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                    NO. 7:18-CR-20-D-2

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )
                                           )
SAMUEL MONSERRATE-GARCIA                   )
                                           )


                                           ORDER

       Upon review of the Defendant's Motion to Seal and for good cause appearing, it is

hereby ordered that the Defendant be allowed to file under seal his Sentencing Memorandum



       IT IS SO ORDERED.

       This ____a_ day of November 2018.
